Brennan, J.
(dissenting). Without benefit of briefs or arguments our Court today hastily declares ■unconstitutional the integrated scheme of local self-government adopted by the people of Michigan in 1963. No statute, much less constitutional provision, ought to be presumed unconstitutional. Unless Michigan’s Constitution mandates a system of county government- on a basis other than one-man one-vote, it should be held valid.' Michigan’s 1963 Constitution does not require disproportionate representation on county boards of supervisors.
Article 7, § 7, provides :
“A board of supervisors shall be established in each organized county consisting of one member from each organized township and such representation from cities as provided by law.”
Article 7, § 17, provides:
“Each organized township shall be a body corporate with powers and immunities provided by law.”
*742Michigan’s integrated system of local self-government is not in conflict with the one-man one-vote principle.
Onr Constitution says nothing about the size oi‘ shape or boundaries of townships. Re-structuring of townships is entirely within the province of the legislature.
Our Constitution requires that the members of the county boards of supervisors represent their constituents, not only as residents of the county, but also in their capacity as an organized, corporate local body politic.
The citizens of Michigan already find themselves encircled by a maze of conflicting and overlapping boundaries. Township lines, school board lines. State representative district lines, State senatorial district lines and congressional district lines have all been drawn independently and without necessary relation to one another.
By PA 1966, No 261, the legislature would impose still another independent, irrelevant set of boundaries upon our citizens, contrary to the clear mandate of the 1963 Constitution of Michigan.
It is my opinion that the application of Avery’s one-man one-vote principle in Michigan, will require a change of township boundaries, that any new “supervisor districts” which are drawn will by operation of article 7, §§ 7 and 17, Const 1963, become “townships”, having all the powers and incidents associated with local township government.
No one claims, in this Court or elsewhere, that the legislature does not have the power to change township boundaries.
No one claims that the legislature could not change township boundaries so that the townships of any given county would be approximately equal in population, And if our townships were thus re-struc*743tured, all would agree that article 7, § 7, would not offend against the one-man one-vote principle.
But, without benefit of argument or brief, without hearing the pros and cons of township re-structuring, our Court chooses to assume that such a thing would be unworkable and undesirable.
I submit that it is workable.
I submit that it is desirable.
I submit that it is the integrated scheme of local government which our people adopted in the Constitution we are sworn to uphold.